Exhibit 10.34 THIRD AMENDMENT TO LETTER AGREEMENT THIS THIRD AMENDMENT TO LETTER AGREEMENT (the “Amendment”), made and entered into as of the 15th day of July, 2014 by and between ZBB ENERGY CORPORATION, a Wisconsin corporation, hereinafter referred to as the “Corporation,” and DANIEL NORDLOH, hereinafter referred to as “you” or the “Employee.” W I T N E S S E T H: WHEREAS, you and the Company have previously agreed to and operated under the terms of a letter employment agreement dated April 29, 2010, as amended by the First Amendment to Letter Agreement dated April 28, 2011, the Addendum to Employment Agreement dated August 29, 2011, and by the Second Amendment to Letter Agreement dated March 23, 2012 (the “Letter Agreement”); and WHEREAS, the Corporation and the Employee desire to amend the Letter Agreement in the manner set forth herein. NOW, THEREFORE, the Corporation and the Employee, in consideration of the mutual promises hereinafter set forth, do hereby promise and agree as follows: 1.
